DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/28/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
Claim 1 recites the limitation "the phosphor coat region" in lines 31-32.  There is insufficient antecedent basis for this limitation in the claim.  The claim language failed to define “the phosphor coat region”.  It is unclear if “the phosphor coat region is a “region” that covers completely or partially the phosphor wheel.  Furthermore, it is unclear if said “region” is located within “the rectangular shape” (see claim 1, lines 28-29), which is related to the rectangular light generating lens that generates excitation light of a rectangular shape.  Appropriate correction is required.  
Claims 2-12 fall with parent claim.

Allowable Subject Matter
Claims 1-12 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  
a.	Regarding claim 1, Miyazaki et al. (US Pub. No. 2010/0328625 A1) discloses a projector (Figure 3, element 10) comprising: a light generator (Figure 3, element 63) that uses a blue laser as a light source (Figure 3, element 72) to generate blue light (page 2, paragraph 0035, lines 1-2) and yellow light (page 7, paragraph 0098, lines 1-6); and an optical system (Figure 3, element 70) that 
b.	Regarding claims 2-12, the claims are allowable based on their dependence from allowable claim 1.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kato (US Pub. No. 2017/0139312 A1) discloses a light source device including: a light source for emitting excitation light; a first optical system for condensing excitation light emitted from the light source into a rectangular shape; a fluorescent wheel having a plurality of light emitting portions emitting different color light in response to irradiation of the excitation light formed in such a manner in which each of the multiple light emitting portions is irradiated with the excitation light condensed in a rectangular shape by the first optical system; a second optical system for condensing color light emitted from each of the multiple light emitting portions in response to irradiation of the rectangularly 
Akiyama (US Pub. No. 2016/0373704 A1) teaches a light source device including a light source array including at least one light emitting part, a collimating optical system that receives a light beam bundle emitted from the light source array, a first lens array including a plurality of first small lenses that receives the light beam bundle having passed through the collimating optical system, and a second lens array that is disposed in a subsequent stage of the first lens array and includes a plurality of second small lenses corresponding respectively to the first small lenses. The planar shape of the light emission area of the light emitting part has a short-side direction and a longitudinal direction. The planar shape of the second small lens has a longitudinal direction. The short-side direction of the light emission area crosses the longitudinal direction of the second small lens.
Takahashi et al. (US Patent No. 9,400,416 B2) shows an illumination light source device including a reflection-transmission wheel provided on a light-path from an excitation light source and having a transmission region that transmits an excitation light and a reflection region reflecting the excitation light, a fluorescent wheel provided on at least one of the reflection light-path and the transmission light-path and having a fluorescent body emitting fluorescence when excited by the excitation light, and a control section turning-on the excitation light source while the boundary of the transmission region and the reflection region traverses the light-path, in order to provide an illumination light source device capable of preventing a deterioration of the 
Takahashi et al. (US Patent No. 9,250,506 B2) discloses an illumination light source device, comprising: a light path junction member which splits light emitted from a light source into a first light path emitting excitation light for phosphor and a second light path irradiating illumination light; a first diffuser disposed in the first light path; and a second diffuser disposed in the second light path, the second diffuser having a diffusion degree larger than that of the first diffuser.
Kawasumi (US Pub. No. 2014/0226132 A1) teaches an  illumination optical system capable of changing a light beam diameter in one of first and second cross sections orthogonal to each other that include an optical axis, and includes a light source, a condenser lens that concentrates light from the light source, a first fly-eye lens including a first lens cell on which light concentrated by the condenser lens is incident, a second fly-eye lens including a second lens cell, a polarization conversion element that performs polarization conversion on light from the second fly-eye lens, and an image display element that displays an image based on light from the polarization conversion element, and widths of the image display element and a light emitting surface of the light source, widths of the first and second fly-eye lens, and change rates α and [Symbol font/0x62] of the light beam diameters are set within appropriate ranges.
Iwanaga (US Pub. No. 2011/0063581 A1) shows  a light source unit which can enhance luminance and a projector, a projector of the invention includes a light source unit comprising a luminescent wheel with luminescent light emitting portions to emit blue 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAGDA CRUZ whose telephone number is (571)272-2114.  The examiner can normally be reached on Monday-Friday from 9:00 AM to 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Toan Ton can be reached on 571-272-2303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/MAGDA CRUZ/Examiner, Art Unit 2882                                                                                                                                                                                                        
09/28/2021